This bill in equity was brought to cancel a trust agreement dated July 21, 1905, éntered into between Helen S. Vining, the plaintiff’s testatrix, and the defendant, whereby certain bank deposits amounting to $6,000 were placed in his hands under the conditions specified in the agreement. The grounds upon which the plaintiff seeks to annul the instrument are alleged fraud and undue influence upon the part of the defendant. Miss Vining died January 26, 1916, more than ten years after the agreement was made and no effort was ever made upon her part to set it aside.
The sitting Justice dismissed the bill with costs, and the case is before the Law Court on plaintiff’s appeal.
Edward K. Goird, for plaintiff. Benedict F. Maher, for defendant.

Held:

1. That the plaintiff utterly failed to substantial e his charges of fraud and undue influence on the part of the defendant.
2. The circumstances attending the preparation and execution of the instrument, the relations of the parties both before and after that time, their conduct, and the more ihan ordinary intelligence on the part of Miss Vining, all combine to justify the decision of the sitting Justice. The evidence would warrant no other conclusion.
Appeal dismissed. Bill dismissed with costs.